Case 3:18-cr-00171-SRU Document 187 Filed 06/15/21 Page 1of1

Local AO 246B (Rev, 5/2017) Order for a Presentence Investigation and Report

 

UNITED STATES DISTRICT COURT

for the
District of Connecticut

United States of America
V.

VINCENT DECARO

Case No. 3:1 8-CR-171-SRU-1

 

a a

Defendant
ORDER FOR A PRESENTENCE INVESTIGATION AND REPORT

This defendant having been found guilty of one or more offenses against the United States, the probation office
is ordered to conduct an investigation and prepare a (check one) [x] standard report [_] modified report, to be used by this
court in sentencing.

IT IS FURTHER ORDERED that:

[_] Atleast 42 days before sentencing or xX] by 7/30/2021 , the initial presentence report shall! be
disclosed to counsel.

[] Within 14 days after receiving the report or JX} by 8/13/2021 , the counsel shall submit to the
probation office any objections in writing, or a statement that there are no objections.

[-] No later than 10 days after the deadline for counsel’s objections orX] 8/23/2021

the probation officer shall submit the final presentence report and any addenda to the court and disclose the revised
presentence report to the defendant and counsel for the defendant and the government.

Defendant's Sentencing Memorandum Date: 9/3/2021

Government's Sentencing Memorandum Date: 9/7/2021

Reply Date:

The sentencing date (check one) [Xlis set for 9/10/2021 @ 10:00 A.M. i

[_]will be set at a later date.

Within 3 days, the probation officer and defense counsel will arrange for a mutually convenient date,
time, and place for the presentence interview.

Date: Jun 15, 2021

 

Judge’s signature

Stefan R. Underhill, U.S.D.J.

 

Printed name and title
